Citation Nr: 0405136	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  99-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a bilateral 
pronation deformity of the feet, currently evaluated as 30 
percent disabling. 

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from January 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The veteran's claims were previously before the Board, and in 
January 2001 and June 2003 remands they were returned to the 
RO for additional development.  That development has been 
completed, and the claims are once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's bilateral pronation deformity of the feet 
is not shown to be manifested by pronounced, bilateral flat 
feet with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achilles on manipulation, not improved by 
orthopedic shoes or appliances; or bilateral claw foot.

2.  The veteran's service-connected disability, a bilateral 
pronation deformity of the feet, is rated as 30 percent 
disabling.  

3.  The veteran completed three years of high school and last 
worked in 1987 as a "prototype" sheet metal worker.

4.  The veteran's service-connected disability does not, in 
and of itself, preclude substantially gainful employment.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for a bilateral pronation deformity of the feet have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5279 (2003)

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an August 1999 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a September 1999 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating and TDIU claims, informed him of the reasons why his 
claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In October 2002, April 2003, and August 2003 letters, the 
veteran was informed of VA's duty to obtain evidence on his 
behalf.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ (or RO) decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on the matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
As stated previously, the RO issued three separate letters to 
the veteran detailing what evidence was needed to 
substantiate the veteran's claim and VA's duty to assist the 
veteran in obtaining that evidence.  

In the present case, regarding the issues of entitlement to 
an increased evaluation and a TDIU, a substantially complete 
application was received in May 1999.  Thereafter, in a 
rating decision dated in August 1999 those issues were 
denied.  Only after that rating action was promulgated did 
the AOJ provide notice, as outlined above, to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the October 2002 provided to the appellant was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Such documents as set forth above 
essentially provide the veteran with the necessary 
information.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

The Board notes further, that the VCAA provides that VA shall 
make reasonable efforts to assist in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA outpatient treatment records 
have been received and the veteran was provided with VA 
examinations in June 1999 and January 2003.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Bilateral pronation deformity of the feet

The veteran is currently assigned a 30 percent disability 
rating for a bilateral pronation deformity of the feet under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2003).  He contends that his bilateral foot disorder is more 
disabling than currently evaluated and has appealed for an 
increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).

Diagnostic Code 5276 provides a 50 percent disability rating 
for pronounced, bilateral flat feet with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a (2003).  In addition, Diagnostic Code 
5278 provides a 50 percent disability rating for acquired 
bilateral claw foot with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  Id.

Diagnostic Codes 5277, 5279, 5280, 5281, 5282, 5283, and 5284 
are not appropriate in the present case as they do not 
provide for rating evaluations in excess of 30 percent.  See 
38 C.F.R. § 4.71a (2003).

At his June 1999 VA examination, the veteran complained of 
mid and hind left foot pain, as well as soreness and 
tenderness with prolonged standing and walking.  He asserted 
that he could perform normal daily activities and denied 
having surgery.  It was noted that the veteran was not 
wearing corrective shoes or inserts.  Upon examination, the 
veteran could ambulate normally, raise his toes and heels, 
and squat while holding on for support.  No valgus deformity 
or spasm was found in the heel or Achilles tendon.  In 
addition, no significant pronation deformity was seen as the 
veteran had normal walking and gait.  The examiner also found 
no clawing or hammering of the toes, or callosities.  Mild 
tenderness over the plantar surface and plantar fascia of the 
foot was observed, but no other swelling or deformity in the 
foot or toes could be identified.  Slight paraspinous was 
also found.  Ultimately, the examiner diagnosed the veteran 
with a residual injury of the left foot.  An X-ray revealed a 
minimal degenerative change about the first 
metatarsophalangeal joint of the left foot with no 
significant abnormalities.

At his January 2003 VA examination, the veteran complained of 
bilateral foot pain with some soreness, aching, and 
tenderness, mostly in the left foot.  He asserted that he had 
aching and soreness over the medial aspect of the foot with 
prolonged standing and walking, more than one half hour at a 
time.  He denied pain or discomfort in the right foot.  Upon 
examination, it was noted that the veteran was not wearing 
orthotics or specialized shoes, though he used a cane for 
support due to dizziness.  An examination of the veteran's 
right foot did not reveal any pain or tenderness on the 
plantar surface.  Some slight lost arches were observed, but 
the heel and Achilles tendon were not in spasm or valgus.  
Pronation deformity in the forefoot was also not seen.  The 
veteran was able to raise onto his toes and heel, while 
reporting pain.  An examination of the veteran's left foot 
revealed some pain and tenderness to palpation across the 
plantar surface.  However, the heel and Achilles tendon were 
not in spasm or valgus, and no significant pronation of the 
forefoot could be identified.  He was able to raise over his 
toes and onto his heel.  Bilaterally, no callosities were 
noted on the either the plantar surfaces or the heels.  The 
veteran's main reported difficulty was prolonged standing, 
walking, and climbing.  He also indicated that he had 
difficulty squatting due to balance problems.  He was 
ultimately diagnosed with residual postoperative bilateral 
pes planus and the examiner commented that the veteran would 
be capable of functioning and doing sedentary work.  An X-ray 
revealed minimal degenerative changes of the first 
metatarsophalangeal joints and some of the interphalangeal 
joints of both feet.

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating evaluation in excess of 30 percent for a bilateral 
pronation deformity of the feet.  The objective medical 
evidence of record does not show that the veteran's feet had 
marked pronation, extreme tenderness of plantar surfaces, 
marked inward displacement, severe spasm of the Achilles 
tendon, or claw feet with hammer toes and painful 
callosities.  To the contrary, the June 1999 and January 2003 
VA examiners found no significant pronation deformities, and 
no evidence of spasm or valgus of the heel or Achilles 
tendon.  In addition, the June 1999 examiner indicated that 
the veteran's left foot had only "mild" tenderness of the 
plantar surface, while the January 2003 examiner asserted 
that the veteran did not display any pain or tenderness of 
the plantar surface of the right foot and the left foot had 
only "some" pain and tenderness of the plantar surface.  
The January 2003 examiner also commented that there was no 
evidence of callosities on either foot and both examiners 
noted that the veteran was not wearing corrective shoes or 
inserts.  Finally, there is no evidence that the veteran's 
feet exhibited claw foot or hammer toes.  As such, the 
criteria for a rating in excess of 30 percent are not met for 
a bilateral pronation deformity of the feet. 

The Board has also considered whether the veteran's bilateral 
foot disorder warrants an increased rating on the basis of 
functional loss due to pain, weakened movement, excess 
fatigability, or pain on movement.  Such elements are not 
supported by adequate pathology such that would warrant a 
rating higher than that currently assigned.  Therefore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 30 percent for a 
bilateral pronation deformity of the feet, and the claim must 
be denied.  

2.  TDIU

The RO received the veteran's claim of entitlement to TDIU in 
May 1999.  In an August 1999 rating decision, the veteran's 
claim was denied.  The Board will address whether TDIU is 
warranted based upon the veteran's service-connected 
disability.

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16 (2003).  

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b) (2003).  

Here, the veteran's sole service-connected disability is a 
bilateral pronation deformity of the feet, rated as 30 
percent disabling.  His combined disability evaluation is 30 
percent and he does not meet the minimum schedular criteria 
for TDIU of a combined 70 percent disability rating under 38 
C.F.R. § 4.16 (2003).

Nevertheless, as stated previously, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director, Compensation and Pension Service, for 
extraschedular consideration, in cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a) (2003).  In this case, the RO denied 
consideration of the veteran's TDIU on an extraschedular 
basis in the August 1999 rating decision, concluding that 
there were no exceptional factors or circumstances associated 
with the veteran's disablement.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See 38 
C.F.R. § 3.321(b)(1) (2003).  In this regard, there has been 
no indication that VA's schedule for rating disabilities is 
insufficient or inadequate to assign ratings for the 
veteran's service-connected disabilities.  

In his written application for TDIU received in May 1999, the 
veteran stated that he had last worked full-time in January 
1987.  He identified his occupation as a "prototype" sheet 
metal worker and reported that he had finished three years of 
his high school education. 

In a June 1987 rating decision, the RO determined that the 
veteran was unemployable for pension purposes based on 
evidence of a fairly serious cachexia, in addition to his 
service-connected foot disorder.  However, the Board finds no 
objective medical evidence that the veteran's foot disorder 
alone would render the veteran unemployable.  In fact, at the 
veteran's January 2003 VA examination, the examiner opined 
that the veteran was capable of functioning and doing 
sedentary work.  

The Board recognizes the veteran's statements that he is 
currently unemployed.  However, neither the veteran, nor his 
representative, has provided any evidence or information to 
support his claim of entitlement to TDIU other than making an 
application for the benefit.  The fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonably doubt doctrine in favor 
of the veteran.  To the contrary, for the reasons discussed, 
the preponderance of the evidence is against the veteran's 
claim that his service-connected disability renders him 
unable to obtain or retain substantially gainful employment.  
Accordingly, entitlement to TDIU is not warranted and the 
appeal as to this issue must be denied.  




ORDER

A disability rating evaluation in excess of 30 percent for a 
bilateral pronation deformity of the feet is denied. 

The claim for a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU) 
is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



